          Case 2:07-cr-00483-TLN-EFB Document 289 Filed 01/07/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                   CASE NO. 2:07-CR-00483-TLN
12                                  Plaintiff,   REQUEST TO CONTINUE ADMIT DENY
                                                 HEARING; ORDER
13                           v.
                                                 DATE: January 7, 2021
14   DARENCE LAMONT JORDAN,                      TIME: 9:30 a.m.
                                                 COURT: Hon. Troy L. Nunley
15                                  Defendant.
16

17                    REQUEST TO CONTINUE ADMIT DENY HEARING

18         By previous order, this matter was set for an admit deny hearing on January 7,

19 2021. The parties jointly request that the Court reset this matter for February 18, 2021,

20 at 9:30 a.m. The parties were unable to determine if the assigned probation officer is

21 available on February 18, 2021. In the interim, if the probation officer is unavailable then

22 the parties will work with the probation officer to find an appropriate new date.

23

24   Dated: January 6, 2021                          MCGREGOR W. SCOTT
                                                     United States Attorney
25

26                                                   /s/ JUSTIN L. LEE
                                                     JUSTIN L. LEE
27                                                   Assistant United States Attorney
28

      REQUEST TO CONTINUE ADMIT DENY             1
             Case 2:07-cr-00483-TLN-EFB Document 289 Filed 01/07/21 Page 2 of 2


1    Dated: January 6, 2021                            /s/ MARK REICHEL
                                                       MARK REICHEL
2                                                      Counsel for Defendant
                                                       Darence Lamont Jordan
3

4

5
                                               ORDER
6
             Based on the request of the parties, the admit deny hearing in this matter shall be
7
     reset for February 18, 2021, at 9:30 a.m. IT IS SO ORDERED this 6th day of January,
8
     2021.
9

10

11                                                     Troy L. Nunley
                                                       United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      REQUEST TO CONTINUE ADMIT DENY               2
